CHINA MARKETING MEDIA HOLDINGS, INC. RMA 901, KunTai International Mansion No. 12 Chaowai Street Beijing, 100020, People’s Republic of China September 21, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Mr. Andrew D. Mew – Accounting Branch Chief Re:China Marketing Media Holdings, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 Form NT 10-Q for the Quarterly Period End June 30, 2011 Filed August 16, 2011 File No. 000-51806 Ladies and Gentlemen: The following responses address the comments by the staff of the Division of the Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “SEC”) as set forth in a comment letter dated September 6, 2011 (the "Comment Letter") relating to the Form 10-K for the fiscal year ended December 31, 2010 (“2010 Form 10-K”) of China Marketing Media Holdings, Inc. (the "Company"). The answers set forth herein refer to each of the Staff’s comments by number.This letter sets forth the Company’s proposed disclosures and responses to the Comment Letter, or why the Company believes that no changes to its disclosures are necessary. For your convenience, we have restated the comments from the Comment Letter below, followed by the Company’s responses. Form 10-K for the Fiscal Year Ended December 31, 2010 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 18 Results of Operations, page 19 1. In accordance with Item 303(a)(3) of Regulation S-K, please discuss the impact of the impairment on the business prospectively and whether management reasonably expects similar trends to impact income from continuing operations in the future. Response: The Company generally conducts its annual impairment evaluation to its acquired goodwill, usually in the fourth quarter of each year, or more frequently if indicators of impairment exist, such as a significant sustained change in the business climate. The recoverability of acquired goodwill is measured at the reporting unit level. Securities and Exchange Commission Page 2 of 12 September 21, 2011 For 2010 fiscal year, we performed a goodwill impairment test using a discounted cash flow method to calculate and compare to the fair value of the reporting unit, Shenzhen Caina against its carrying amount of the acquired goodwill. This method is based on our own market assumptions and estimates, which are considered reasonable and inherent in the discounted cash flow analysis. Based on the result of this testing, we recognized an impairment loss of $446,543 and allocated its impairment charge to Magazine Advertising Business Segment. In accordance with the same methodology in this discounted cash flow method, we used projections of future cash flow and other assumptions which are considered reasonable and inherent in the undiscounted cash flow analysis. The projections are based on the historical performance and anticipated growth rate in 2011 and onwards in the business to be generated by Shenzhen Caina. After an assessment of the assumptions and projections, the management believes no further impact of the impairment on the business prospectively and reasonably believes similar trends to impact income from continuing operation is unlikely to occur in the near future. 2. In accordance with Item 303(a)(3) of Regulation S-K, please discuss the nature of the items within other income (expenses) and their impact. Response: Other Income and Expense include interest income, interest expense, investment loss (equity method), subsidy income and other income and expense not directly related to our principal operations. Interest income represents interest earned from bank accounts with PRC financial institutions, totaling $33,809. A decrease in interest income of $21,958 or 39.4% was due to the decrease in the average balance of cash and cash equivalents. We have omitted an inter-company elimination in interest income and interest expense, due to an inter-company interest re-charge totaling $78,631. After the offset, there was no interest expense in 2010 fiscal year. Investment loss (equity method) represents investment in unconsolidated entities over which the Company has significant influence (20% to 50). The investment loss (equity method) was $42,256 in fiscal year 2010 as compared to $55,369 for the same period in 2009. A decrease of $13,113 or 24% was due to a disposition of Shanghai Qiyu information Technology Co.(SQIT), which the Company had 30% of the equity interest. SQIT was liquidated on January 19, 2010. Subsidy income is received at a discretionary amount as determined by the local PRC government, which represents government grant or incentive award accredited to the Company for is contribution in the promotion and development of culture and media industry in the PRC. We had $40,586 subsidy income in fiscal year 2010 as compared to $140,028 for the same period in 2009. The Company received only one discretionary award from the local government in fiscal year 2010 as compared to two awards in 2009. We had other income of $453 and 0 for the fiscal year 2010 and 2009, respectively. Liquidity and Capital Resources, page 21 3. Please revise future filings to analyze the underlying reasons for changes in your cash flows and to better explain the variability in your cash flows. For example we note accounts payable and deferred revenues increased significantly in 2010 however there is no related discussion of the changes and their impact to cash flows. Refer to Section IV of our Release 33-8350. Securities and Exchange Commission Page3 of 12 September 21, 2011 Response: We will update the future filings to discuss the underlying reasons for change in our cash flows and to expand upon the variability in the cash flows starting from this Q2 of 2011. Set forth below the Company’s proposed revisions to the disclosures in question: Operating Activities: Net cash provided in operating activities was approximately $3.61 million in the fiscal year ended December 31, 2010 which is an increase of approximately $4.09 millions from approximately $(0.48) million net cash provided by operating activities in fiscal year ended December 31, 2009. Such increase of the net cash provided by operating activities was primarily attributable to the flowing (1) an increase in net income, (2) increase in accounts payable and accrued expenses approximate $0.71 million and (3) increase in deferred revenues approximate of $0.74 million but partially offset by a decrease in accounts receivable approximate $0.56 million and increase in prepaid expenses approximate of $3.2 million. Consolidated Statements of Operations, page F-4 4. Please expand your disclosure to explain the nature of the line item subsidy income and the basis for the decline year over year. Response: In our future filings, we intend to add a separate footnote entitled Subsidy Income under the Summary of Significant Accounting Policies to explain its nature, as set forth below: · Subsidy income Subsidy income is received at a discretionary amount as determined by the local PRC government, which represents government grant or incentive award accredited to the Company for its contribution in the promotion and development of culture and media industry in the PRC. The amount is un-conditional, non-refundable and without any restrictions on usage at the time of grant to and receipt by the Company. Subsidy income is recognized in the accompanying condensed consolidated statements of operations at the period when it was received from the local PRC government. We also provide the Company’s revised disclosures relating to the basis for the decline year over year in the Management Discussion and Analysis section, as set forth below: As compared to 2009, the Company received only one discretionary award from the local government during fiscal year of 2010. Securities and Exchange Commission Page 4 of 12 September 21, 2011 5. Please reconcile for us the investment loss (equity method) of $(42,256) reported here as well as the $(35,691) reported on your statements of cash flows to the investment losses disclosed on pages F-13 and F-14 for your equity method investments. Response: Reconciliation of investment loss (income) under equity method is summarized as below: Type of equity investment on pages F-13 and F-14 Investment loss (income) presented on pages F-13 and F-14 Foreign translation difference on investment loss (income) Per the statement of operation Per the statement of cash flows (a) SKTC (b) SQIT # - - 6,565 # - (d) SDMM ) (e) BJGL 84 (2 ) 82 82 (f) BJKP ) ) ) Total: # represents the additional cost incurred from the liquidation of SQIT, which was completed on January 19, 2010. We have grouped it under the Investment Loss (equity method) in the statement of operations. This item is considered as cash item and it is not separately disclosed in the statement of cash flow. We have reconciled the investment loss among pages F-3, F-4, F-13 and F-14 accordingly. The differences among those pages are attributable to exchange rates adopted at closing rate on pages F-13 and F-14. · Long-term investments Long-term investments represent cost and equity method investments in the PRC. Equity method investments are recorded at original cost and adjusted to recognize the Company’s proportionate share of the investee’s net income or losses and additional contributions made and distributions received. The Company recognizes a loss if it is determined that other than temporary decline in the value of the investment exists. The Company also accounts for investments, other than marketable securities, with ownership less than 20% using the cost method. (a) Shenzhen Keungxi Technology Company Ltd. ("SKTC") SKTC was incorporated in China in October 2005. Its business scope includes, among others, sales and development of computer software, and computer and communication systems. It also provides information system consulting services. The Company, through Shenzhen Media, holds 48% of the equity interest of SKTC and three individual shareholders, Wengao Luo, Xi Chen and Bin Li own the remaining 21.5%, 21.5% and 9% equity interest of SKTC, respectively and accounts for the investment using the equity method. Securities and Exchange Commission Page5 of 12 September 21, 2011 Balance as of December 31, 2005 $ Investment loss (48%) (41,835 ) Advances made to SKTC Balance as of December 31, 2006 Investment loss (48%) (49,916 ) Advances made to SKTC Balance as of December 31, 2007 Investment loss (48%) (47,908 ) Advances made to SKTC Balance as of December 31, 2008 Investment loss (48%) (33,455 ) Advances made to SKTC Balance as of December 31, 2009 Foreign translation difference Investment loss (48%) – using average rate (2,952 ) Advances made to SKTC Balance as of December 31, 2010 $ (b) Shanghai Qiyu Information Technology Co., Limited (“SQIT”) SQIT was incorporated in China in November 2007 and is mainly engaged in the provision of network services. In January 2009, the Company, through Shenzhen Media, holds 30% of the equity interest of SQIT and accounts for the investment using the equity method. The investment was liquidated on January 19, 2010. (c) Beijing Orient Converge Human Resources Management Center Co. Ltd (“BJOC”) BJOC was incorporated in China in October 2004 and is mainly engaged in providing consultation, professional training and relevant sale and marketing services to business enterprises in China. In November 2007, the Company, through Shenzhen Media, held 52% of the equity interest of BJOC and accounted for the investment in consolidation. On August 2, 2008, the Company’s subsidiary, Shenzhen Media, sold 42% ownership of BJOC to Shanghai Cheng Mei Biotechnology Co., Ltd. ("Shanghai Cheng Mei") for a cash consideration of $141,831 (equivalent to RMB 987,461). As of December 31, 2010, the Company, through Shenzhen Media owns the remaining 10% of BJOC amounting to $75,622 and records this investment using the cost method. (d) Shenzhen Directory Marketing Management Co. Ltd (“SDMM”) SDMM was incorporated in China in June 2010 and is mainly engaged in providing advertising services, business enterprises marketing planning services and information system consulting services. The Company, through Shenzhen Media, holds 30% of the equity interest of SDMM and one individual shareholder, Ge Zhihong, owns the remaining 70% equity interest of SDMM, respectively and accounts for the investment using the equity method. Purchases of investment $ Foreign translation difference (2,344 ) Investment loss (30%) – using average rate (92,812 ) Balance as of December 31, 2010 $ (e) Beijing Guangrun Lingzhi International Advertising Co. Ltd. (“BJGL”) BJGL was incorporated in China in November 2010 and is mainly engaged in providing advertising services. The Company, through Beijing Media, holds 40% of the equity interest of BJGL and one corporate shareholder, Highlight Consulting Co., Ltd., and two individual shareholders, Tianyou Cai and Tieying Luo, own the remaining 40%, 10% and 10% equity interest of BJGL, respectively and accounts for the investment using the equity method. Securities and Exchange Commission Page6 of 12 September 21, 2011 Purchases of investment $ Foreign translation difference (2 ) Investment loss (40%) – using average rate (82 ) Balance as of December 31, 2010 $ (f) Beijing Kang Pusen Media Consultation Planning Co., Ltd. (“BJKP”) BJKP was incorporated in China in March 2008 and is mainly engaged in providing sales training services. The Company, through Shenzhen New Media, holds 20% of the equity interest of BJKP and four individual shareholders, Xiaofang Wang, Yi Rong, Qiang Zhao and Lijie Wang, own the remaining 50%, 10%, 10% and 10% equity interest of BJKP, respectively and accounts for the investment using the equity method. Purchases of investment $ - Foreign translation difference Investment income (20%) – using average rate Balance as of December 31, 2010 $ 6. We note within your revenue recognition footnote disclosure and throughout your filing (pages 6 and 18) that also provide services. Please tell us the extent you considered separately disclosing cost of revenues for services. Response: We have separately expanded the disclosure in relation to cost of revenues for services on page F-15 as below: Cost of revenue also includes labor cost, subcontracting fee and direct operating cost incurred by the Company in rendering of the consulting service to the customers. Securities and Exchange Commission Page7 of 12 September 21, 2011 Note 2. Summary of Significant Accounting Policies, page F-10 Basis of consolidation, page F-10 7. Please refer to your disclosure beginning on page 10 regarding your discussion of risks related to doing business in China and contractual relationships. Please expand your disclosure to include the principles followed in determining the inclusion or exclusion of subsidiaries in the consolidated financial statements. Please address all significant judgments and assumptions made in your analysis. See FASB ASC 235-10-50 and 810-10-50. Response: We propose to expand our disclosure in the future filings to include the principles followed in determining the inclusion or exclusion of subsidiaries in the consolidated financial statements, as set forth below: · Basis of consolidation The consolidated financial statements include the accounts of CMKM and its majority-owned subsidiaries and variable interest entity (“VIE”). All significant inter-company balances and transactions have been eliminated in consolidation. The Company has adopted the Accounting Standards Codification (“ASC”) Topic 810-10-25, “Variable Interest Entities ” (“ASC 810-10-25”). ASC 810-10-25 requires a variable interest entity or VIE to be consolidated by the Company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. Pursuant to an operating agreement, the Company has the ability to control Sale and Marketing Publishing House (“CMO”) as the primary beneficiary.
